Appeal Dismissed and Memorandum Opinion filed August 16, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00131-CV

                    RICHARD A. DUNSMORE, Appellant
                                        V.
                 UNIVERSITY OF TEXAS, ET AL, Appellee

                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 78057-I

                 MEMORANDUM                     OPINION
      This is an attempted appeal from an order signed January 31, 2016,
dismissing appellant’s claims against some but not all defendants. On February 2,
2016, the trial court signed a final judgment dismissing appellant’s claims against
the remaining defendant. Appellant filed a notice of appeal from the final
judgment; that appeal is pending in this court as No. 14-16-00166-CV.

      Generally, appeals may be taken only from final judgments. Lehmann v. Har
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The January 31, 2016, order is
interlocutory. When orders do not dispose of all pending parties and claims, the
orders remain interlocutory and unappealable until final judgment is entered unless
a statutory exception applies. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352,
352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.
1992) (orig. proceeding).

      The final judgment replaced the interlocutory order. See Roccaforte v.
Jefferson County, 341 S.W.3d 919, 924–25 (Tex. 2011); Webb v. Jorns, 488
S.W.2d 407, 408–09 (Tex. 1972). Appellant may raise issues about the January 31,
2016 order in the appeal from the February 2, 2016 final judgment (No. 14-16-
00166-CV).

      On July 26, 2016, notification was transmitted to the parties of this court’s
intention to dismiss this appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before August 8,
2016. See Tex. R. App. P. 42.3(a). Appellant’s response fails to demonstrate that
this court has jurisdiction over the appeal.

      Accordingly, the appeal is DISMISSED.



                                 PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.




                                           2